ORDER

PER CURIAM.
Dwayne K. Duckett (Defendant) appeals from the judgment upon his conviction by a jury for one count of second-degree burglary, in violation of Section 569.170, RSMo 20001; one count of assault of a law enforcement officer in the third degree, in violation of Section 565.082; and one count of resisting or interfering with arrest, in violation of Section 575.150, for which Defendant was sentenced as a prior felon to a total of twelve-years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be *492without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.